FILED
                            NOT FOR PUBLICATION                            MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THOMAS ALEC KIDWELL,                             No. 12-17615

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02207-ROS

  v.
                                                 MEMORANDUM*
GEO GROUP INCORPORATED; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Arizona state prisoner Thomas Alec Kidwell appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations arising out of prison strip searches. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Nunez v. Duncan, 591 F.3d 1217, 1222 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2010). We affirm.

      The district court properly granted summary judgment because Kidwell

failed to raise a genuine dispute of material fact as to whether the four strip

searches conducted as part of quarterly strip searches of all prisoners were

unreasonable under the circumstances, and whether such searches were not

reasonably related to a legitimate, penological interest. See id. at 1227-28 (setting

forth the standards for evaluating prison searches and prison policies that allegedly

infringe on prisoners’ constitutional rights, and explaining that controlling

contraband within a prison is a legitimate, penological interest); see also Bull v.

City & County of San Francisco, 595 F.3d 964, 982 (9th Cir. 2010) (en banc)

(upholding a policy requiring strip searches of all arrestees classified for custodial

housing in the general population, “notwithstanding the lack of individualized

reasonable suspicion as to the individuals searched”).

      Kidwell’s contentions regarding the declarations of defendant John Gay are

unpersuasive.

      Kidwell’s request for oral argument, filed on February 19, 2013, is denied.

      AFFIRMED.




                                           2                                      12-17615